Exhibit 10.13

LICENSE AGREEMENT

THIS LICENSE AGREEMENT made as of the 1st day of November, 2007, by and between
The Patriot Group, LLC, a Delaware limited liability company (“Patriot”), and
Golden Pond Healthcare, Inc., a Delaware corporation (“GPH”).

RECITAL:

WHEREAS, on March 15, 2007, Patriot entered into a Lease (the “Lease”) with F&F
Management Co. (“Landlord”) for certain office space in the building located at
1120 Post Road, Darien, CT 06820 (such office space, the “Premises”); and

WHEREAS, GPH desires to license from Patriot a portion of the Premises,
consisting of three (3) adjoining offices as shown on Exhibit A attached hereto
(the “Offices”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is mutually agreed as follows:

1. Patriot hereby licenses to GPH and GPH hereby licenses from Patriot, the
Offices, together with the furniture, if any, located therein on the date of
occupancy, pursuant to the terms, conditions and limitations set forth herein.
GPH shall have exclusive use of the Offices during the term of this License. GPH
shall also have the non-exclusive use of the common areas serving the Premises,
pursuant to the terms, conditions and limitations set forth herein. GPH may
reasonably use the office equipment (copiers, fax machines, etc.) located in the
common areas of the Premises with Patriot’s prior consent, and may reasonably
use the conference room, subject to prior scheduling and availability.

2. The term of this License shall be for a period of five (5) months, commencing
on November 1, 2007, and ending on March 31, 2008, except that this License
shall automatically terminate as otherwise provided herein or upon thirty
(30) days’ prior written notice.

3. Subject to such uses being lawful, GPH shall use and occupy the Offices for
general office purposes, in compliance with all zoning regulations, the building
code and all applicable laws, rules and regulations. GPH shall take no action
that would violate the Lease.

4. GPH shall pay $4,500.00 per month, pro rated for any partial months, as
consideration for the use of the Offices. The license fee shall be paid in
advance on the first day of each calendar month, without notice or demand and
without any set off or deduction whatsoever. Patriot acknowledges that GPH has
paid, on the date hereof, the first and last months’ license fees, in the
aggregate amount of $9,000.00.

5. GPH shall also pay to Patriot monthly all telephone charges (including the
initial cost of three handsets) properly allocable to GPH, without markup.
Patriot will make available its T-1 lines for GPH’s internet access needs and
will provide four (4) telephone lines, connected through the Patriot switch, for
use by GPH during the term of this License.



--------------------------------------------------------------------------------

6. Patriot does not, in any way, represent or warrant the fitness of the
Premises for the use contemplated by GPH. GPH acknowledges that it has inspected
the Premises and accepts the same in their present condition “AS IS”.

7. Patriot shall not be required to render any services to GPH or to make any
repairs or replacements to the Premises. Patriot’s sole obligation shall be to
use reasonable efforts in diligently pursuing such services from Landlord under
the Lease.

8. GPH shall take good care of the Offices and the equipment and furnishings
located therein. GPH shall not damage any part of the Premises or the property
of Patriot or disturb the quiet enjoyment of any other licensees or occupants of
the Premises.

9. GPH agrees to comply with the rules and regulations set forth on Exhibit B
attached hereto. Patriot reserves the right to make such other rules and
regulations as it deems reasonable.

10. Patriot may immediately terminate this License upon the failure of GPH to
cure a default within ten (10) days of notice of default from Patriot, and in
any manner resume full possession of the Premises. No right or remedy granted or
reserved unto Patriot hereunder shall be deemed to be exclusive of any other or
additional right or remedy available to Patriot at law or in equity.

11. GPH shall quit and surrender peaceably and quietly, to Patriot, its agent or
attorney, possession of the Premises at the expiration or other termination of
this License, in good order and condition, except for ordinary wear and tear,
and free of all of GPH’s personal property. If upon termination of this License
or abandonment of the Premises by GPH, GPH abandons or leaves any personal
property or equipment at the Premises, such equipment or property shall be
conclusively deemed abandoned, and Patriot shall have the right, without notice
to GPH, to store or otherwise dispose of the property or equipment at GPH’s sole
cost, expense and risk, without being liable in any respect to GPH.

12. This License is subject and subordinate to all of the terms, provisions and
conditions of the Lease with Landlord, and if such Lease shall be cancelled or
terminated, this License shall be automatically terminated or cancelled, without
any liability on the part of Patriot to GPH.

13. GPH agrees to defend, indemnify and hold Patriot and Landlord, their
respective affiliates, officers, directors, employees and agents harmless from
and against any and all losses, claims, demands, suits, actions, judgments,
fines or payments for, or in connection with, any accident, injury or damage
whatsoever caused to any person or property arising, directly or indirectly, out
of GPH’s use of the Premises. GPH’s obligations under this paragraph shall
survive expiration or termination of this License. Patriot shall have no
responsibility whatsoever for any damage, vandalism or theft of GPH’s property.

14. This License shall be binding upon and inure to the benefit of the parties
hereto, their respective successors and assigns. GPH shall not assign,
sub-license, pledge, mortgage or otherwise transfer the Premises, or any part
thereof, without first obtaining Patriot’s prior written consent.

 

2



--------------------------------------------------------------------------------

15. No waiver, modification, change or alteration of the provisions of this
License, or any of the rights or remedies of either of the parties hereto, shall
be valid unless such waiver, modification, change or alteration is in writing
and signed by the party against whom enforcement is sought.

16. This License shall be construed in accordance with the laws of the State of
Connecticut. GPH shall pay the reasonable attorneys’ fees and expenses of
Patriot resulting from the enforcement of this License by Patriot or in
defending any claim brought against Patriot by GPH against which Patriot
successfully defends.

17. Patriot and GPH agree that this License is only a license and shall not be
construed as a sublease, or confer any rights of a sublease. GPH shall not
record this License or any notice or memorandum thereof.

18. This License may be executed in counterparts, each of which shall be deemed
to be an original instrument, but all of which shall constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this License
on the day and year first above written.

 

THE PATRIOT GROUP, LLC By:  

/s/    Dan Harrington

Name:   Dan Harrington Title:   GOLDEN POND HEALTHCARE, INC. By:  

/s/    Michael C. Litt

Name:   Michael C. Litt Title:  

 

3



--------------------------------------------------------------------------------

Exhibit A

Floor Plan Showing Offices

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B

RULES AND REGULATIONS

1. No advertisement or identifying signs or other notices shall be inscribed,
painted, or affixed on any part of the corridors, doors, common areas or any
other portions of the Premises. GPH shall not affix anything to the windows,
walls or any other part of the Office or the Premises. GPH shall not obstruct
any corridors, halls, elevators and stairways or use the same for any purpose
other than egress and ingress.

2. GPH agrees that its employees, agents and invitees shall at all times wear
proper attire suitable to a professional business setting and act accordingly.
GPH and its agents and guests shall not make noises or otherwise interfere with
or annoy other licensees and occupants of the Premises.

3. GPH shall not, without Patriot’s prior written consent, store or operate in
the Office or the Premises any computer (excepting personal computers and fax
machines) or any other large business machine, postage equipment, heater, stove,
vending machine, refrigerator, coffee maker, stereo equipment, radio,
amplification or speaker equipment, reproduction equipment, or other similar
appliances or equipment.

4. The electrical current shall be used only for ordinary lighting purposes and
for personal computers and fax machines and no other purpose, and in no event
shall any use by GPH thereof exceed the electrical capacity for the Office, as
determined by Patriot.

5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows of the Premises by GPH nor shall any alterations be made on
existing locks or bolts.

6. GPH shall, before leaving the Premises each day if it is the last to leave,
close and securely lock all doors and shut off all lights and other electrical
apparatus. Any damage or costs resulting from such failure to do so shall be
paid for by GPH.

7. Smoking in the Premises is prohibited.

8. GPH will not prop open any corridor doors or exit doors.

9. GPH will not conduct any activity within the Office or Premises which in the
sole judgment of the Patriot will create excessive traffic or be inappropriate
to a shared office environment.

10. GPH may not conduct business in the corridors or any other areas except in
its Office or the conference room.

11. Immediately following the use of any conference room and/or audio/visual
equipment, GPH will clean up such conference room and return the equipment to
the state and condition it was in prior to GPH’s use.

 

Exhibit B-1



--------------------------------------------------------------------------------

12. If Patriot determines that any use of either the conference room or the
common areas are inappropriate or may disrupt normal operations, then Patriot
may deny GPH access thereto and/or upon Patriot’s request, GPH shall immediately
cease such use.

13. GPH will bring no animals into the Premises except for those assisting
disabled individuals.

14. GPH will not make any additional copies of any Patriot issued keys. All keys
and security cards are the property of Patriot and must be returned upon request
or expiration or termination of this License, whichever is sooner.

15. GPH will cooperate with, and be courteous to, all other occupants of the
Premises.

 

Exhibit B-2